
	
		II
		111th CONGRESS
		1st Session
		S. 1590
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a clean energy technology
		  business competition grant program.
	
	
		1.Clean energy technology business
			 competition grant program
			(a)In generalThe Secretary of Energy (referred to in
			 this section as the Secretary) may provide grants to
			 organizations to conduct business competitions that provide incentives,
			 training, and mentorship to entrepreneurs and early stage start-up companies
			 throughout the United States to meet high priority economic, environmental, and
			 energy security goals in areas including energy efficiency, renewable energy,
			 air quality, water quality and conservation, transportation, smart grid, green
			 buildings, and waste management.
			(b)Purposes
				(1)In generalThe competitions described in subsection
			 (a) shall have the purposes of—
					(A)accelerating the development and deployment
			 of clean energy technology businesses and green jobs;
					(B)stimulating green economic
			 development;
					(C)providing business training and mentoring
			 to early stage clean energy technology companies; and
					(D)strengthening the competitiveness of United
			 States clean energy technology industry in world trade markets.
					(2)PriorityPriority shall be given to business
			 competitions that—
					(A)are led by the private sector;
					(B)encourage regional and interregional
			 cooperation; and
					(C)can demonstrate the creation of
			 cost-effective green jobs through an annual publication of competition
			 activities and directory of companies.
					(c)Eligibility
				(1)In generalTo be eligible for a grant under this
			 section, an organization shall be—
					(A)an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under
			 501(a) of that Code; or
					(B)any sponsored entity of an organization
			 described in subparagraph (A) that is operated as a nonprofit entity.
					(2)PriorityIn making grants under this section, the
			 Secretary shall give priority to organizations that can demonstrate broad
			 funding support from private and other non-Federal funding sources to leverage
			 Federal investment.
				(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000.
			
